DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
Applicant’s amendment to the independent and dependent claims filed on December 14, 2021 has been considered.
Applicant’s arguments filed on December 14, 2021 with respect to rejections of claims 1, 6, 8 – 15 and 18 under Bertin in view of Tarenskeen have been fully considered and are persuasive.  
Applicant’s amendment and explanation based 35 USC 101 rejections is persuasive.
Applicant's request for reconsideration of the previous rejections of the last Office action is persuasive and, therefore, the action is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
After a thorough search, examination, review of applicant’s clarifying amendments and in light of the prior arts made of record, claims 1, 3 – 15, 17 – 18 and 20 are allowed based on amendment, applicant’s overcoming the outstanding rejections and because they are believed to be both novel and nonobvious.
The closest prior arts of record consist of the combination of Bertin (USPGPUB 2016/0179853), which discloses archiving of performance monitoring data of a business 
The combination of the above-mentioned prior arts does not explicitly teach “executing a first worker thread, wherein executing the first worker thread comprises receiving, from the first database, a set of data for an archiving process; and executing a second worker thread concurrent to executing the first worker thread, wherein the second worker thread is different from the first worker thread and executing the second worker thread comprises initiating monitoring for changes to the set of data in the first database based at least in part on receiving the set of data, and wherein executing the first worker thread further comprises: writing, to the second database and concurrent to the monitoring, the set of data based at least in part on the archiving process”– as disclosed in independent claims 1, 15 and 18. 
Thus, based on the applicant's incorporation of the examiner’s previously indicated allowable subject matter into each independent claim, the examiner notes it is reasonable to acknowledge none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
	If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 16, 2021

/SHAHID A ALAM/Primary Examiner, Art Unit 2162